                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

FRANCES CHAMPION                               :   Case No. 1:17-cv-789
                                               :
       Plaintiff,                              :   Judge Timothy S. Black
                                               :   Magistrate Judge Stephanie K. Bowman
vs.                                            :
                                               :
COMMISSIONER OF SOCIAL                         :
SECURITY,                                      :
                                               :
       Defendant.                              :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 11) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on February 5, 2019

submitted a Report and Recommendation. (Doc. 11). Plaintiff filed objections on

February 12, 2019. (Doc. 12). Defendant filed a response to Plaintiff’s objections on

February 19, 2019. (Doc. 13).

       After reviewing the Report and Recommendation, Plaintiff’s objections, and the

case record, the Court finds that Plaintiff’s objections are not well-taken. Plaintiff raises

three objections. Plaintiff’s objections are largely the same arguments that Plaintiff made

in the Statement of Errors (Doc. 7) and the reply to Defendant’s opposition to the

Statement of Errors (Doc. 10); and the Court finds that the Magistrate Judge offers well-
reasoned analysis addressing Plaintiff’s arguments in the Report and Recommendation.

Nevertheless, the Court will address those objections below.

       First, Plaintiff argues that the Magistrate Judge erroneously applied res judicata

and collateral estoppel based on the weight that the administrative law judge (“ALJ”)

gave a 2010 ALJ decision regarding plaintiff that resulted in a non-disability

determination. (Doc. 12 at 3–4). The Court finds that the Magistrate Judge correctly

found that the ALJ in this case properly applied the principles set forth in Drummond v.

Commissioner of Social Security, 126 F.3d 837 (6th Cir. 1997) and Social Security

Acquiescence Ruling (“AR”) 98-4(6), which require an ALJ to adopt a prior residual

functional capacity (“RFC”) decision except to the extent that any new and material

evidence documented a change in Plaintiff’s condition. Here, the 2010 ALJ decision

RFC found Plaintiff capable of a reduced range of light work. (Tr. 10, 97). Plaintiff

contends that new and material evidence, specifically the increase in severity of her

headaches, documented a change in her condition. Plaintiff cites to the Sixth Circuit’s

decision in Earley v. Commissioner, 893 F.3d 929 (6th Cir. 2018) to argue that res

judicata and collateral estoppel do not apply in an ALJ’s determination of a second

application for disability benefits because “human health is rarely static.” Id. at 933.

However, the Sixth Circuit did not overrule Drummond and instead found that “it is fair

for an administrative law judge to take the view that, absent new and additional evidence,

the first administrative law judge’s findings are a legitimate, albeit not binding,

consideration in reviewing a second application.” Id. Here, the ALJ did review

Plaintiff’s new application and based the 2016 RFC finding both on the 2010 decision


                                              2
and new medical evidence. The Court finds that the Magistrate Judge correctly found

that “the ALJ based Plaintiff’s RFC on the prior ALJ decision . . . and on the above-

discussed additional objective medical evidence.” (Doc. 11 at 13 (emphasis added)).

The ALJ and Magistrate Judge did not simply apply the principles of res judicata or

collateral estoppel.

         Second, Plaintiff argues that the Magistrate Judge erred in the weight assigned to

doctors. (Doc. 12 at 4–6). This argument lacks merit. Plaintiff argues that the ALJ erred

in failing to afford controlling weight to the findings of Dr. Marvin Rorick by not giving

“good reasons” for not accepting his limitations. However, the Report and

Recommendation notes that the ALJ did not give Dr. Rorick controlling weight because,

although he offered extreme functional limitations, his examinations consistently

produced normal findings. The Court agrees with the Magistrate Judge’s finding that the

ALJ offered good reason for affording Dr. Rorick little weight because his severe

limitations were “inconsistent with the evidence as a whole, including diagnostic imaging

and physical and [sic] examination findings, [as well as Plaintiff’s] activities of daily

living.” (Tr. 12). As discussed at length in the Report and Recommendation, the ALJ

provided good reasons for the amount of weight afforded to the opinions of the doctors

and those reasons are substantially supported by the evidence of the record. (Doc. 11 at

7–13).

         Third, Plaintiff contends that the Magistrate Judge erred in its finding that the ALJ

properly considered the subjective evidence and Plaintiff’s credibility. (Doc. 12 at 6).

Plaintiff contends that there is “objective evidence” regarding her headaches and


                                               3
pseudotumor cerebri to support her testimony. However, as the Report and

Recommendation discusses, the ALJ properly considered the medical evidence indicating

a lack of objective evidence, Plaintiff’s subjective reports to her treating doctors, and the

Plaintiff’s engagement in a wide variety of daily activities in its credibility analysis. The

Magistrate Judge also properly noted that an ALJ’s credibility analysis is to be given

great weight as long as it is supported by substantial evidence. (Doc. 11 at 14). The

Court agrees with the Report and Recommendation that the ALJ’s credibility findings

were substantially supported.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Plaintiff’s objections (Doc. 12) should be and are hereby

OVERRULED and the Report and Recommendation (Doc. 11) should be and is hereby

ADOPTED in its entirety.

        Accordingly, for the reasons stated above:

        1) The Commissioner’s decision is AFFIRMED, as that decision is supported by
           substantial evidence;

        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.


        IT IS SO ORDERED.

Date:          3/28/19
                                                              Timothy S. Black
                                                              United States District Judge



                                              4
